February     22,   1974


The Honorable Joe Resweber                                 Opinion No.   H-   238
County Attorney
Harris County Courthouse                                   Re: May Board of Managers
Houston,  Texas 77002                                      of hospital district meet in
                                                           closed session prior to open
                                                           meetings and related questions?

Dear Mr.    Resweber:

     Your opinion request requires that we consider the meaning of Texas’
Open Meetings Act, Art. 6252-17,  V. T. C. S. More specifically you ask:

                  “1.  May the Board of Managers   of the Harris
            County Hospital District meet in closed session prior
            to an open meeting and, if so, what topics would the
            Board be limited to discuss?

                  “2.   May the Board       continue   to hold closed
            committee   meetings? ”

         The Legislature    enacted the Open Meetings Act in order to assure the
public an opportunity to be informed concerning the transaction            of public
business.     Its provisions   are mandatory and are to be construed liberally          in
order to effect its purpose.        Toyah Ind. Sch. Dist. v. Pecos-Barstow         Ind. Sch.
Dist.,
--        466 S.W. 2d  377. (Tex.   Civ.  ADD..
                                               **   San  Antonio. 1971,  no writ).   While
the Act was amended by the 63rd Legislature            (Acts 1973, 63rd Leg.,     ch. 31,
p. 45) primarily     in order to clarify its meaning and to close any loopholes that
might have existed in its coverage,         its basic thrust remains unchanged.       Subject
to certain specified exceptions,       it requires   every regular,   special,  or called
meeting or session of every governmental            body to be open to the public.     “Gov-
 ernmental body” is broadly defined in $ l(c) of the Act, and included in this
 definition is “the governing board of every special district heretofore           or here-
after created by law. I1




                                      po 1106
The Honorable    Joe Resweber,    page 2     (H-238)




       The answer to your first question is quite plain.      The Harris County
Hospital District is a special district created under the authority of Art. 4494n,
V. T. C. S. (1966).    The Board of Managers   is its governing board, and, as such,
it is a “governmental     body” as that term is defined in $ l(c) of the Open Meetings
Act.   Therefore    its meetings must be open to the public unless the topic to be
considered   is one of those not required to be considered      in an open meeting
according to $ 2 of the Act.

       For example,     5 2(f) does not require deliberations      pertaining to the
acquisition  of real property to be held in public.         Other pertinent exceptions
are made in § 2( e)( certain consultations    with attorney),     $ 2 (g) (appointment or
dismissal   of officers and employees),      and 5 2( j)( security matters).      Even when
a closed session is permitted by the Act, its scheduling must first be announced
and the authority for it identified,    at a prior open meeting for which notice has
been properly’given.       5 2(a). Furthermore    any final action on a matter originally
considered   in closed session can only be taken at a meeting open to the public.
$2u.     Unless it is considering    one of the topies listed in $ 2 as being suitable
for closed deliberations,     the Board of Managers    of the Harris County Hospital
District must hold all of its meetings open to the public and may not conduct
any deliberations    in closed session beforehand.

       Your second question raises the issue of closed committ~ee meetings..
Apparently the Board of Managers    of the Hosp~ital, District has formed-six
standing committees,  each one of which is composed of three Board members.
Although these committees   have no authority to take.final action on any business.
pending before the Board, they do make recommendations         which are acted upon
by the Board in open meetings.    You ask whether the meetings held by these
standing committees  composed of Board members         may be closed to the public.

       In Attorney General Opinion H-3 (1973) we considered       virtually the same
question.    The Texas Board of Mental Health and Mental Retardation proposed
to divide its membership     into several committees.     Each matter pending before
the Board was to be assigned to the appropriate       committee  which would meet
with members     of the Board’s   staff to discuss and study the matter and would
then recommend      a course of action to the Board at its next open public meeting.
Final action on any matter could be taken only by the full Board.         The Board
requested our opinion on whether the Open Meetings Act required the proposed
committee    meetings to be open to the public.




                                      p,   1107
The Honorable    Joe Resweber,      page 3    (H-238)




       We ruled that the Open Meetings Act required meetings of committees
composed of members       of governmental     bodies covered by the Act to be open
to the public . Our ruling was in part based on the fear that, ifs the public were
excluded from such committee        meetings,     it would be deprived of access to the
actual decision-making     process   and the purpce e of the Act would be thwarted.
We recognized    that when a governing board divides its membership           into several
committees    for preliminary    consideration     of pending business there arises a
real danger that the board itself may become merely a “rubber stamp” for the
actions or recommendations       of its committees.        The rationale preferred    in
H-3 fully applies to the question now before us.          Despite their preliminary,
non-binding nature, the deliberations       of the committees     into which the Board
of Managers    has divided itself are an important part of the Board’s        decision-
making process.      The Open Meetings Act was intended to expose the entire
decision-making    process   of the governmental bodies it covers to the view of the
interested public.    It would be substantially      undermined if these committee
meetings were not included within its coverage.            The Act simply does not
contemplate pro forma public approval by governmental             bodies of matters already
privately determined by its members         sitting in closed committee     meetings.

       We do not believe that the amendments            to the Act made by the 63rd Leg-
islature    undermine what was said in H-3 or require a different result in this
instance.     It is true that “meeting ” is now defined in the act as “any deliberation
between a quorum of members            of a governmental     body at which any public
business or public policy.       . . is discussed.    . . . ” 5 l(a).   But the “quorum”
requirement      was placed in the Act to indicate that informal meetings of a few
members      of governmental    bodies at social functions were not subject to its
coverage.      In our opinion that language was not intended to be interpreted to
subvert the purpose of the Act so that governmental             bodies could divide their
membership       into committees     of less than a quorum for the purpose of conducting
important,     though preliminary,      deliberations    about public business    in secrecy.
Furthermore,        “governmental    body I’ is now broadly defined in the Act as including
any “board,      commission,    department,     committee,     or agency within the executive
or legislative     department of the state. . . ” $ l(c).       In light of this broad defi-
nition and in light of the mandate to construe this Act liberally,            we do not believe
the Legislature      intended for the Act’s coverage to be limited by the “quorum”
language.      Rather it is our opinion that the Act should be liberally         construed to
require all meetings       of committees     composed of members         of a governmental
‘body covered by the Act, at which public.business            is discussed,    to be open
 to the public.




                                    pa 1108
The Honorable   Joe Resweber,   page 4   (H-238)




      Accordingly   meetings of committees   composed of members  of the Board
of Managers   of the Harris County Hospital District must comply with the “notice”
and “open meetings”    provisions of the Open Meetings Act.

                                    SUMMARY

                Subject to certain. limited exceptions,   meetings of the
          governing board of every special district must be open to the
          public under the provisions    of the Open Meetings Act.   Further-
          more meetings of committees       composed of members    of govern-
          mental bodies,  such as the governing board of a special district,
          must comply with the Act’s “notice” and “open meeting” provision.

                                                   Yours   very truly,




                                                   JOHN L. HILL
                                                   Attorney General      of Texas




Opinion Committee




                                  p0 1109